Order filed August 12, 2014




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00173-CV
                                   ____________

                         MICHAEL SLEEMAN, Appellant

                                        V.

                 ESTHER LAVERNE CHUDLEIGH, Appellee


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-29742

                                    ORDER

      Appellant’s brief was due July 30, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before September 9,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM